123 Ga. App. 641 (1971)
182 S.E.2d 188
SYSTEMS CONSULTANTS, INC.
v.
ENG ENTERPRISES, INC. et al.
45821.
Court of Appeals of Georgia.
Argued January 7, 1971.
Decided April 9, 1971.
*642 Dunaway, Shelfer, Haas & Newberry, Bruce B. Weddell, for appellant.
Fine & Block, Craig R. Goodman, for appellees.
QUILLIAN, Judge.
The appellant filed a claim against the appellee on an account and the appellee filed a counterclaim. The trial judge, hearing the case without the intervention of a jury, found for the appellee on its counterclaim in the amount of $1,000 which was the amount of its down payment on the purchase price. The appellant filed an appeal to this court and the case is here for review. Held:
There was evidence that the appellee purchased a system, consisting of several components, which was supposed to expedite order-taking and food preparation in a fast-food franchise operation.
The evidence, while in conflict, would support a finding that: the system would not function to meet the special purpose of the appellee; the appellant had stated that the system would be suitable for these purposes; the appellee notified the appellant within a reasonable time after the acceptance that the system was not performing properly; the appellee attempted to negotiate a settlement with the appellant; after negotiations failed, the appellee asserted a revocation of the acceptance. Under these circumstances, the evidence supported the verdict. Code Ann. § 109A-2  607 (3 a) (Ga. L. 1962, pp. 156, 215); Code Ann. § 109A-2-608 (Ga. L. 1962, pp. 156, 216); Code Ann. § 109A-2-711 (Ga. L. 1962, pp. 156, 228); Duesenberg-King, Sales & Bulk Transfers under UCC, Vol. 3, § 14.02 [2] [i], p. 14-20. See in this connection, Trailmobile Div. of Pullman, Inc. v. Jones, 118 Ga. App. 472, 474 (164 SE2d 346); Warren's Kiddie Shoppe v. Casual Slacks, Inc., 120 Ga. App. 578, 581 (171 SE2d 643).
Judgment affirmed. Jordan, P. J., and Evans, J., concur.